The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2015

                                      No. 04-15-00476-CR

                                         David HUNT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8842B
                           Honorable Sid L. Harle, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due November 16, 2015, but was not filed. On
November 23, 2015, this court notified David A. Cuellar, appellant’s counsel of record, of the
deficiency prior to sending out a formal notice to that effect. See TEX. R. APP. P. 38.8(b)(2). On
November 24, 2015, Mr. Cuellar responded by letter, informing the court that on August 5, 2015,
he filed in the trial court a Motion to Withdraw as Counsel, and on August 11, 2015, the trial
court granted the motion. Mr. Cuellar included a copy of the trial court’s order granting his
motion with his letter to this court. On November 25, 2015, the district clerk filed a
supplemental clerk’s record, which included a copy of the motion to withdraw and the trial
court’s order granting the said motion. The supplemental clerk’s record also included a copy of
an order appointing C. Wayne Huff to represent appellant on appeal. Mr. Huff was appointed on
November 24, 2015.

       Accordingly, we ORDER C. Wayne Huff to file appellant’s brief in this case no later
than December 31, 2015.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court